DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,835,204. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and US Patent No. 10, 835, 204 are directed to similar invention, both are directed to a system, a computer implemented method, and a non-transitory computer readable storage medium comprising anatomical reference marker, ultrasound imaging device, a processor comprising a registration module that co-registeres a plurality of images generated from image data based on positional data and positional data received from imaging device, a surface module contour module that generates a surface contour of breast and tracks movement of the surface contour between the images, the surface contour represent an . 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim limitation “a surface contour module that generates a surface contour of the breast...the surface contour representing an interface between a chest wall structure and breast tissue...” in lines 17-20 is indefinite because it is unclear what is meant by the claim limitation as the surface contour means the surface of the breast which is the exterior, but the claim further limits that the surface contour represent the interface between the chest wall and breast tissue which is not surface of the breast exterior. 
Regarding claim 3 and 4, the claim limitation “a graphical representation” in claims 3 and 4 is indefinite because it is unclear if this graphical representation is the same one that is already recited in claim 1. 
Regarding claim 5, the term “suboptimal” in claim 5 is a relative term which renders the claim indefinite.  The term "suboptimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “suboptimal” renders the claim indefinite. 
Regarding claim 9, the claim limitation “marks a current position of the handheld image data acquisition device as corresponding to the breast if the measured distance exceeds a predetermined threshold, and marks the current position of the handheld image data acquisition device as corresponding to the chest wall if the measured distance is less than the predetermined threshold” is indefinite because it is unclear if these conditional limitations are required for claim 9.  The claim 9 recites “if” statement, and therefore it is unclear if claim limitation “marks a current position of the handheld image data acquisition device as corresponding to the breast if the measured distance exceeds a predetermined threshold, and marks the current position of the handheld image data acquisition device as corresponding to the chest wall if the measured distance is less than the predetermined threshold” is required in claim 9.
Regarding claim 11, the claim limitation “generating a surface contour of a breast structure of the patient at the detected location of the interface between the chest wall structure and the breast tissue...” in lines 11-12 is indefinite because it is unclear what is meant by the claim limitation as the surface contour means the surface of the breast which is the exterior, but the claim further limits that the surface contour represent the interface between the chest wall and breast tissue which is not surface of the breast exterior. 

Regarding claim 16, the term “suboptimal” in claim 16 is a relative term which renders the claim indefinite.  The term "suboptimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “suboptimal” renders the claim indefinite. 
Furthermore, the claim limitation "empty voxels" is indefinite because it is unclear what is meant by "empty" voxels. 
Furthermore, the claim limitation “if the detecting number of empty voxels exceeds a threshold, marking a region in the three-dimensional image as contacting suboptimal image data on the graphical depiction” is indefinite because it is unclear if these conditional limitations are required for claim 16.  The claim 16 recites “if” statement, and therefore it is unclear if claim limitation “if the detecting number of empty voxels exceeds a threshold, marking a region in the three-dimensional image as contacting suboptimal image data on the graphical depiction” is required in claim 16.
Regarding claim 17, the term “suboptimal” in claim 17 is a relative term which renders the claim indefinite.  The term "suboptimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “suboptimal” renders the claim indefinite.
Furthermore, the claim limitation “a graphical depiction” in line 2 of claim 17 is indefinite because it is unclear if this graphical depiction is the same one that is already recited in claim 11.
Furthermore, the claim limitation “if a measured distance exceeds a predetermined threshold, marking a region between adjacent ultrasound images as containing suboptimal image data on the graphical depiction” is indefinite because it is unclear if these conditional limitations are required for claim 17.  The claim 17 recites “if” statement, and therefore it is unclear if claim limitation “if a measured distance exceeds a predetermined threshold, marking a region between adjacent ultrasound images as containing suboptimal image data on the graphical depiction” is required in claim 17.
Regarding claim 18, the claim limitation “generate a surface contour of the breast, the surface contour representing an interface between a chest wall structure and breast tissue...” in lines 12-14 is indefinite because it is unclear what is meant by the claim limitation as the surface contour means the surface of the breast which is the exterior, but the claim further limits that the surface contour represent the interface between the chest wall and breast tissue which is not surface of the breast exterior. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US2010/0284591; hereinafter Arnon), in view of Park (US 2012/0165673).
	Regarding claims 1, 11 and 18, Caluser discloses a three dimensional mapping display system for diagnostic ultrasound system.  Caluser  shows a system for analyzing image data acquired from an imaging modality (see fig. 1), the system comprising: at least one anatomical reference marker positionable on a region of interest of a patient (see 48 in fig. 5); a sensor (see 52 in fig. 5) coupleable to a handheld image data acquisition device of the imaging modality (see 34 in fig. 5); and a processor (see fig. 3) comprising: an image input module connected to a signal output of the imaging modality to receive image data acquired from a region of interest of a patient during the imaging session (see fig. 8 and 9), the ROI comprising a breast (see fig. 5); at least one tracking module connected to a signal output of the at least one anatomical reference marker (see par. [0039], fig. 8 and 9) and a signal out of the handheld image data acquisition device to positional data of the handheld image data acquisition device during the imaging session (see par. [0039], fig. 8 and 9); and a display module that generates a display of ROI with overlaying information on the display of ROI (see fig. 6). 
But, Caluser fails to explicitly state a registration module that co-registers a plurality of images generated from the image data based on positional data from anatomical reference marker and image data acquisition device, and a surface contour module that generates a surface contour of the breast and tracks movement of the surface contour between the plurality of images, the surface contour representing an interface between a chest wall structure and breast tissue in the plurality of images.
Arnon discloses system and method for registration of imaging data.  Arnon teaches a registration module that co-registers a plurality of images generated from image data based on positional data from reference marker and image data acquisition device (see par. [0031], [0041], [0042], [0051], [0055], [0056], [0082]) and a surface contour module that tracks movement of the surface contour between the plurality of images (see abstract; par. [0024], [0043], [0044], [0045] [0053]), and a surface contour module that generates a surface contour of the breast (see par. [0024], [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective fiddling dated of the claimed invention, to have utilized the teaching of a registration module that co-registers a plurality of images generated from image data based on positional data from reference marker and image data acquisition device, a surface contour module that generates a surface contour of the breast and tracks movement of the surface contour between the plurality of images, and a surface contour module that generates a surface contour of the breast in the invention of Caluser, as taught by Arnon, to be able to generate  surface contour of the tissue region and utilizing a model of contour changes in the tissue region to transform the data to reflect changes in the surface contour for diagnostic purpose of patient’s breast. 
But, Caluser and Arnon fails to explicitly state the surface contour representing an interface between a chest wall structure and breast tissue in the plurality of images.
Park discloses a method of displaying diagnostic images.  Park also teaches generating a surface contour of the breast (see par. [0126]; fig. 8).  Furthermore, as beast understanding of the indefinite claim language, Park teaches that the surface contour representing an interface between a chest wall structure and breast tissue in the plurality of images ( see par. [0126], fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the surface contour representing an interface between a chest wall structure and breast tissue in the plurality of images in the invention of Caluser and Arnon, as taught by Park, to be able to provide sectional view of a breast of the patient, and providing a section mage of a rear surface of the breast for diagnostic purpose. 
	 Regarding claim 2-4 and 20, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, furthermore, Caluser teaches a completeness module that generates a completeness map of the image data acquired during the imaging session as an overlay on the ROI (see par. [0047]).
	Regarding claims 7 and 8, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, furthermore, Caluser teaches that the ORI comprises a 2D or 3D breast diagram (see par. [0015]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US 2010/0284591), in view of Park (US 2012/0165673) as applied to claims 1 and 11 above, and further in view of Sulatycke (US2008/0232694; hereinafter Sulatycke).
Regarding claims 5 and 16, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, but fails to explicitly sate detecting a number of empty voxel in an image data to detect images with suboptimal image data. 
	Sulatycke discloses an imaging device.  Sulatycke teaches detecting a number of empty voxel in an image data to detect images with suboptimal image data (see par. [0019], [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using detecting a number of empty voxel in an image data to detect images with suboptimal image data in the invention of Caluser, Arnon and Park, as taught by Sulatycke, to be an accurate image.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US 2010/0284591), in view of Park (US 2012/0165673) as applied to claim 2 above, and further in view of Clayton et al. (US2005/0245817; hereinafter Clayton).
Regarding claim 6, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the anatomical reference marker comprises a first sensor, and a second sensor that tracks a real time position and orientation of the patient body.
Clayton discloses a method and apparatus for implantation between two vertebral bodies.  Clayton teaches a first sensor (see par. [0053], [0057]), and a second sensor that tracks a real time position and orientation of the patient body (see 54 in fig. 1; par. [0044]-[0047], [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to have utilized a first sensor, and a second sensor that tracks a real time position and orientation of the patient body in the invention of Caluser, Arnon and Park, as taught by Clayton, to have more accurate positional information, and continuously tracks the position of the patient. 

Claims 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US 2010/0284591), in view of Park (US 2012/0165673) as applied to claims 1 and 11 above, and further in view of Zhang et al. (US2015/0087979; hereinafter Zhang).
	Regarding claims 9-10 and 15, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state calculating a distance between a head of the probe and the chest wall structure. 
	Zhang discloses an automated breast ultrasound imaging device.  Zhang teaches calculating a distance between a head of the probe and the chest wall structure (see par. [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have utilized calculating a distance between a head of the probe and the chest wall structure in the invention of Caluser, Arnon and Park, as taught by Zhang, to be able to detect the how far the probe is away from the chest wall in order to avoid serious negative impact on image quality. 

Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US 2010/0284591), in view of Park (US 2012/0165673) as applied to claim 11 above, and further in view of Kakee et al. (US 2007/0239004; hereinafter Kakee).
	Regarding claims 12, 13 and 19, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, furthermore, Caluser teaches tracking a position and orientation of the probe (see par. [0039]), but fails to explicitly state generating a plurality of line segment representing the position and orientation of the probe, connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe, and displaying the area segment on the graphic representation of the breast structure. 
	Kakee discloses an ultrasound imaging device.  Kakee teaches generating a plurality of line segment representing the position and orientation of the probe (see par. [0081], fig. 13), connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe (see par. [0081], [0123], fig. 13), and displaying the area segment on the graphic representation of the breast structure (see fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized generating a plurality of line segment representing the position and orientation of the probe, connecting sequential line segments of the plurality of line to generate an area segment representing a surface area covered during a sweep of the probe, and displaying the area segment on the graphic representation of the breast structure in the invention of Caluser, Arnon and Park, as taught by Kakee, to be able to alert the user of any missed area that was not covered by the probe, and prove the user with a start and finish point of the scanning. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US 2010/0284591), in view of Park (US 2012/0165673), in view of Kakee et al. (US 2007/0239004; hereinafter Kakee) as applied to claim 13, and further in view of Buelow (US2015/0126864; hereinafter Buelow).
Regarding claim 14, Caluser, Arnon, Park and Kakee disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state detecting a skin pattern in two different are segments, and adjusting a position of the second area segment to alight with the corresponding skin surface. 
Buelow discloses an image generating apparatus. Buelow teaches a skin pattern in two different are segments (see par. [0010], [0021], [0029]), and adjusting a position of the second area segment to align with the corresponding skin surface (see par. [0010], [0021], [0029], registering the skin pattern in two different segments would adjust the coordinate/position of the second area segment in order for alignment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized detecting a skin pattern in two different are segments, and adjusting a position of the second area segment to alight with the corresponding skin surface in the invention of Caluser, Arnon, Park and Kakee, as taught by Buelow, to be able to provide comparison images between two different images. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser (US 2009/0124906), in view of Arnon et al. (US 2010/0284591), in view of Park (US 2012/0165673) as applied to claim 11 above, and further in view of Eggers et al. (US 2013/0225986; hereinafter Eggers).
Regarding claim 17, Caluser, Arnon and Park disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state determining a location of a near end and a far end of each of the plurality of ultrasound images; measuring a distance between the location of adjacent near ends and adjacent far ends of the plurality of images.

Eggers discloses an ultrasound imaging system.  Eggers teaches determining a location of a near end and a far end of each of the plurality of ultrasound images (see par. [0154]; fig. 10); measuring a distance between the location of adjacent near ends and adjacent far ends of the plurality of images (see par. [0154]; fig. 10).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized determining a location of a near end and a far end of each of the plurality of ultrasound images; measuring a distance between the location of adjacent near ends and adjacent far ends of the plurality of images in the invention of Caluser, Arnon, and Park, as taught by Eggers, to verify scan completeness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793